                          ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                      )25 7+( ($67(51 ',675,&7 2) 1257+ &$52/,1$
                                   6287+(51 ',9,6,21

                                              12 &5)/



    81,7(' 67$7(6 2) $0(5,&$


              Y

    /('*(5 /<11 +$0021'6 -5                                         25'(5

                                 'HIHQGDQW




          7KLV PDWWHU LV EHIRUH WKH FRXUW RQ GHIHQGDQW¶V PRWLRQ WR VXSSUHVV DQG PRWLRQ IRU )UDQNV

KHDULQJ '(   3XUVXDQW WR  86&   E  %  8QLWHG 6WDWHV 0DJLVWUDWH -XGJH 5REHUW

% -RQHV -U HQWHUHG RUGHU DQG PHPRUDQGXP DQG UHFRPPHQGDWLRQ ³0 5´  ZKHUHLQ WKH

PDJLVWUDWH MXGJH GHQLHG GHIHQGDQW¶V PRWLRQ IRU )UDQNV KHDULQJ DQG UHFRPPHQGHG WKDW WKH FRXUW

GHQ\ GHIHQGDQW¶V PRWLRQ WR VXSSUHVV '(   'HIHQGDQW WLPHO\ ILOHG DQ REMHFWLRQ WR WKH 0 5

DQG RUGHU RQ )UDQNV KHDULQJ '(   7KH JRYHUQPHQW GLG QRW UHVSRQG WR GHIHQGDQW¶V REMHFWLRQ

DQG WKH WLPH WR GR VR KDV H[SLUHG ,Q WKLV SRVWXUH WKH LVVXHV UDLVHG DUH ULSH IRU UXOLQJ )RU WKH

IROORZLQJ UHDVRQV WKH FRXUW DGRSWV WKH 0 5 DQG GHQLHV GHIHQGDQW¶V PRWLRQ

                                      67$7(0(17 2) 7+( &$6(

          2Q 0DUFK   WKH JUDQG MXU\ UHWXUQHG D RQH FRXQW LQGLFWPHQW FKDUJLQJ GHIHQGDQW

ZLWK SRVVHVVLRQ RI D ILUHDUP E\ D FRQYLFWHG IHORQ LQ YLRODWLRQ RI  86&   J  DQG 

    D   2Q -XQH   GHIHQGDQW ILOHG WKH LQVWDQW PRWLRQ WR VXSSUHVV DOO HYLGHQFH GHULYHG IURP




    )UDQNV Y 'HODZDUH  86   
D VHDUFK RI KLV UHVLGHQFH DQG DGGLWLRQDOO\ WR UHTXHVW D KHDULQJ WR H[DPLQH ZKHWKHU WKH VHDUFK

ZDUUDQW LV YDOLG XQGHU )UDQNV ,Q VXSSRUW RI WKH LQVWDQW PRWLRQ GHIHQGDQW UHOLHV XSRQ WKH

IROORZLQJ  GHIHQGDQW¶V LQGLFWPHQW  VHDUFK ZDUUDQW DIILGDYLW  VHDUFK ZDUUDQW  FKDUJHV

ILOHG DJDLQVW 5RQDOG +DPPRQGV ³5RQDOG´   WUDQVFULSW RI 5RQDOG¶V LQWHUYLHZ  FKDUJHV ILOHG

DJDLQVW GHIHQGDQW  DIILGDYLW IURP 6KDZQ )UHHPDQ ³)UHHPDQ´   DIILGDYLW IURP $OEHUW

/RFNOHDU ³/RFNOHDU´  DQG  DIILGDYLW IURP 1LFR\D 'DLO ³'DLO´ 

       2Q $XJXVW   WKH PDJLVWUDWH MXGJH HQWHUHG DQ RUGHU DQG 0 5 GHQ\LQJ GHIHQGDQW¶V

UHTXHVW IRU D )UDQNV KHDULQJ DQG UHFRPPHQGLQJ WKDW GHIHQGDQW¶V PRWLRQ WR VXSSUHVV EH GHQLHG

,Q REMHFWLRQ WR WKH 0 5 'HIHQGDQW PDLQWDLQV WKDW DOO HYLGHQFH IURP WKH VHDUFK VKRXOG EH

VXSSUHVVHG EHFDXVH ODZ HQIRUFHPHQW HLWKHU LQWHQWLRQDOO\ RU UHFNOHVVO\ RPLWWHG DQG PLVUHSUHVHQWHG

PDWHULDO LQIRUPDWLRQ LQ WKH VHDUFK ZDUUDQW DIILGDYLW

                                   67$7(0(17 2) )$&76

       7KH EDFNJURXQG IDFWV DV VHW IRUWK LQ VHFWLRQ ,, RI WKH RUGHU DQG 0 5 DV UHOHYDQW WR WKH

LQVWDQW PRWLRQ DUH UHSHDWHG EHORZ

       2Q 2FWREHU   GHIHQGDQW¶V XQFOH >5RQDOG@ ZDV LQWHUYLHZHG E\ 'HWHFWLYH
       0LNH (OOLV RI WKH 5REHVRQ &RXQW\ 6KHULII¶V 'HSDUWPHQW FRQFHUQLQJ DQ
       LQYHVWLJDWLRQ LQWR DQLPDO FUXHOW\ '(   'XULQJ WKH LQWHUYLHZ 5RQDOG WROG
       'HWHFWLYH (OOLV WKDW KH RZQHG D KHUG RI EXIIDOR DQG WKDW KH KDG GLVFRYHUHG WZR RI
       WKHP GHDG LQ -XO\  RQH RI ZKLFK KDG EHHQ GHFDSLWDWHG ,G DW 
       5RQDOG WROG 'HWHFWLYH (OOLV WKDW DOWKRXJK KH GLG QRW VXVSHFW DQ\RQH DW WKH WLPH RI
       WKH LQFLGHQW WKH WZHOYH\HDUROG VRQ RI KLV QHSKHZ¶V EURWKHULQODZ DGPLWWHG WR
       GHFDSLWDWLQJ WKH EXIIDOR ,G DW  5RQDOG WROG 'HWHFWLYH (OOLV IXUWKHU WKDW
       LQ 6HSWHPEHU  5RQDOG KDG VHHQ VRPHRQH ZLWK D IODVKOLJKW QHDU KLV SDVWXUH DW
       QLJKW DQG KH KHDUG D JXQVKRW ,G DW  'XULQJ WKH LQWHUYLHZ 5RQDOG ILUVW
       LGHQWLILHG GHIHQGDQW¶V EURWKHU -RVKXD +DPPRQGV ³-RVK´ DV WKH FXOSULW WKHQ
       FRUUHFWHG KLPVHOI DQG VWDWHG WKDW LW ZDV GHIHQGDQW ,G DW  5RQDOG
       VWDWHG WKDW RQ WKH HYHQLQJ LQ TXHVWLRQ KH VDZ GHIHQGDQW KROGLQJ WZR LWHPV RQH RI
       ZKLFK ZDV D IODVKOLJKW DQG RQH RI ZKLFK FRXOG KDYH EHHQ D ULIOH EXW 5RQDOG
       DGPLWWHG KH FRXOG QRW VHH FOHDUO\ ,G DW  $FFRUGLQJ WR 5RQDOG WKH
       IROORZLQJ GD\ KH GLVFRYHUHG WKDW RQH RI KLV EXIIDOR KDG EHHQ VKRW ,G DW 


                                                 
    6HYHUDO WLPHV GXULQJ KLV LQWHUYLHZ ZLWK 'HWHFWLYH (OOLV 5RQDOG FRQIXVHG -RVK¶V
    DQG 'HIHQGDQW¶V QDPHV DQG FRUUHFWHG KLPVHOI ,G DW   
       5RQDOG WROG 'HWHFWLYH (OOLV WKDW KH KDG QHYHU VHHQ
    GHIHQGDQW VKRRW D ILUHDUP EXW WKDW RQ RQH RFFDVLRQ KH VDZ GHIHQGDQW FDUU\ D ULIOH
    ZKLOH ULGLQJ D KRUVH ,G DW  ,Q IDFW 5RQDOG WROG 'HWHFWLYH (OOLV WKDW ZKHQ
    'HIHQGDQW HQWHUHG KLV SURSHUW\ WKH GD\ SULRU WR WKH LQWHUYLHZ 5RQDOG SRLQWHG D JXQ
    DW 'HIHQGDQW WROG KLP WR OHDYH DQG ILUHG D VKRW RYHU KLV KHDG ,G DW 
    5RQDOG UHSHDWHG WKDW KH KDG QHYHU VHHQ GHIHQGDQW VKRRW D ILUHDUP

    2Q -XQH   ,QYHVWLJDWRU (ULFK 9RQ +DFNQH\ >³9RQ +DFNQH\´@ RI WKH
    5REHVRQ &RXQW\ 'LVWULFW $WWRUQH\¶V 2IILFH VXEPLWWHG DQ DIILGDYLW UHTXHVWLQJ D
    ZDUUDQW WR VHDUFK GHIHQGDQW¶V KRPH '(   >9RQ +DFNQH\@ VWDWHG LQ WKH
    DIILGDYLW WKDW LQ  5RQDOG UHSRUWHG WKDW KH VXVSHFWHG GHIHQGDQW RI GHHU KXQWLQJ
    DQG WUHVSDVVLQJ RQ KLV SURSHUW\ ,G DW  $FFRUGLQJ WR WKH DIILGDYLW GHIHQGDQW
    DQG -RVK OLYH QHDU 5RQDOG¶V SURSHUW\ ,G ,Q -XO\  5RQDOG IRXQG WKDW WKUHH
    RI KLV EXIIDOR KDG EHHQ NLOOHG DQG RQH KDG EHHQ GHFDSLWDWHG ,G $FFRUGLQJ WR
    WKH DIILGDYLW LQ 6HSWHPEHU  5RQDOG UHSRUWHG WR WKH 5REHVRQ &RXQW\ 6KHULII¶V
    2IILFH WKDW KH KHDUG D JXQVKRW DW QLJKW QHDU WKH EDFN RI KLV SDVWXUH LQ WKH DUHD ZKHUH
    GHIHQGDQW DQG -RVK OLYH ,G DW  7KH QH[W GD\ 5RQDOG IRXQG WKDW DQRWKHU
    EXIIDOR KDG EHHQ NLOOHG ,G DW  7HQ GD\V ODWHU 5RQDOG IRXQG \HW DQRWKHU GHDG
    EXIIDOR DQG KH UHSRUWHG WR WKH 5REHVRQ &RXQW\ 6KHULII¶V 2IILFH WKDW KH ZLWQHVVHG
    ³WKHP´ VKRRW WKH EXIIDOR ,G :KHQ DVNHG ZKR ³WKH\´ ZHUH 5RQDOG LGHQWLILHG
    GHIHQGDQW DQG VDLG WKDW KH REVHUYHG D GHIHQGDQW VKRRW D SLVWRO ,G ,Q $XJXVW
     5RQDOG UHSRUWHG WKDW ILUHDUPV ZHUH GLVFKDUJHG QHDU WKH WUDLOHU ZKHUH
    GHIHQGDQW DQG -RVKXD OLYH ,G ,Q 0D\  5RQDOG UHSRUWHG WKDW WZR PRUH
    EXIIDOR KDG EHHQ NLOOHG ,G DW  ,Q -XQH  DQRWKHU EXIIDOR ZDV VKRW ,G
    DW 

    >9RQ +DFNQH\@ VSRNH ZLWK 5RQDOG LQ -XQH  ,G 5RQDOG VDLG WKDW VL[ RU
    VHYHQ \HDUV DJR KH SXUFKDVHG D ULIOH DQG DSSUR[LPDWHO\ D \HDU DIWHU WKH SXUFKDVH
    KH VDZ GHIHQGDQW KROGLQJ D ULIOH DQG KH QRWLFHG WKDW KLV ULIOH KDG EHHQ VWROHQ ,G

    >9RQ +DFNQH\@ VWDWHG LQ KLV DIILGDYLW WKDW .DWKHULQH )OR\G >³)OR\G´@ WKH 5REHVRQ
    &RXQW\ $QLPDO &UXHOW\ ,QYHVWLJDWRU WROG KLP WKDW VKH KDG REVHUYHG GHIHQGDQW LQ
    SRVVHVVLRQ RI D ILUHDUP RQ WZR RFFDVLRQV ,G DW  ,Q SDUWLFXODU RQ RU DERXW 0D\
      VKH VDZ GHIHQGDQW RSHUDWH D GLUW ELNH ZLWK D ILUHDUP LQ D KROVWHU RQ KLV
    ULJKW VLGH ,G ,Q 6HSWHPEHU  )OR\G VDZ GHIHQGDQW ULGLQJ D KRUVH ZLWK D
    ILUHDUP LQ D KLS KROVWHU ,G

    >9RQ +DFNQH\@ VWDWHG WKDW EDVHG RQ WKDW LQIRUPDWLRQ WKHUH ZDV SUREDEOH FDXVH WR
    EHOLHYH GHIHQGDQW KDG FRPPLWWHG WKH FULPHV RI FUXHOW\ WR DQLPDOV DQG SRVVHVVLRQ
    RI D ILUHDUP E\ D FRQYLFWHG IHORQ ,G DW  $ 1RUWK &DUROLQD PDJLVWUDWH LVVXHG D
    ZDUUDQW DXWKRUL]LQJ D VHDUFK RI GHIHQGDQW¶V KRPH '(   7KH ZDUUDQW ZDV
    H[HFXWHG RQ -XQH   DQG D ULIOH DQG KDQGJXQ ZHUH VHL]HG '(  DW  


    3DJH QXPEHUV LQ FLWDWLRQV WR GRFXPHQWV LQ WKH UHFRUG VSHFLI\ WKH SDJH QXPEHU GHVLJQDWHG E\ WKH FRXUW¶V
                                                   
    2UGHU DQG 0 5 '(  DW  

                                                 ',6&866,21

$       6WDQGDUG RI 5HYLHZ

         7KH GLVWULFW FRXUW UHYLHZV GH QRYR WKRVH SRUWLRQV RI D PDJLVWUDWH MXGJH¶V 0 5 WR ZKLFK

VSHFLILF REMHFWLRQV DUH ILOHG  86&   E  7KH FRXUW GRHV QRW SHUIRUP D GH QRYR UHYLHZ

ZKHUH D SDUW\ PDNHV RQO\ ³JHQHUDO DQG FRQFOXVRU\ REMHFWLRQV WKDW GR QRW GLUHFW WKH FRXUW WR D

VSHFLILF HUURU LQ WKH PDJLVWUDWH¶V SURSRVHG ILQGLQJV DQG UHFRPPHQGDWLRQV´ 2USLDQR Y -RKQVRQ

 )G   WK &LU   $EVHQW D VSHFLILF DQG WLPHO\ ILOHG REMHFWLRQ WKH FRXUW UHYLHZV

RQO\ IRU ³FOHDU HUURU´ DQG QHHG QRW JLYH DQ\ H[SODQDWLRQ IRU DGRSWLQJ WKH 0 5 'LDPRQG Y

&RORQLDO /LIH       $FFLGHQW ,QV &R  )G   WK &LU   &DPE\ Y 'DYLV  )G

  WK &LU   8SRQ FDUHIXO UHYLHZ RI WKH UHFRUG ³WKH FRXUW PD\ DFFHSW UHMHFW RU

PRGLI\ LQ ZKROH RU LQ SDUW WKH ILQGLQJV RU UHFRPPHQGDWLRQV PDGH E\ WKH PDJLVWUDWH MXGJH´ 

86&   E  

%       $QDO\VLV

         ,Q KLV REMHFWLRQ GHIHQGDQW DUJXHV WKH PDJLVWUDWH MXGJH HUUHG LQ GHWHUPLQLQJ WKDW KH ZDV

QRW HQWLWOHG WR D )UDQNV KHDULQJ            ,Q )UDQNV WKH 8QLWHG 6WDWHV 6XSUHPH &RXUW GHOLQHDWHG

FLUFXPVWDQFHV LQ ZKLFK GHIHQGDQWV PD\ FKDOOHQJH D IDFLDOO\ YDOLG VHDUFK ZDUUDQW  86 

)LUVW GHIHQGDQWV PXVW ³>PDNH@ D VXEVWDQWLDO SUHOLPLQDU\ VKRZLQJ WKDW D IDOVH VWDWHPHQW NQRZLQJO\

DQG LQWHQWLRQDOO\ RU ZLWK UHFNOHVV GLVUHJDUG IRU WKH WUXWK ZDV LQFOXGHG E\ WKH DIILDQW LQ WKH ZDUUDQW



HOHFWURQLF FDVH ILOLQJ (&) V\VWHP DQG QRW WKH SDJH QXPEHU LI DQ\ VKRZLQJ RQ WKH IDFH RI WKH XQGHUO\LQJ
GRFXPHQW

        'HIHQGDQW DOVR UHLWHUDWHV JHQHUDOO\ KLV DUJXPHQWV LQ VXSSRUW RI PRWLRQ WR VXSSUHVV 8SRQ FDUHIXO UHYLHZ
RI 0 5 ILQGLQJ QR FOHDU HUURU WKH FRXUW DGRSWV WKH PDJLVWUDWH MXGJH¶V UHFRPPHQGDWLRQ RQ WKH LVVXHV UDLVHG LQ WKH
PRWLRQ WR VXSSUHVV
                                                         
DIILGDYLW´ ,G DW  6HFRQG GHIHQGDQWV PXVW GHPRQVWUDWH WKDW ³WKH DOOHJHGO\ IDOVH VWDWHPHQW

LV QHFHVVDU\ WR WKH ILQGLQJ RI SUREDEOH FDXVH´ ,G DW  'HIHQGDQWV EHDU WKH EXUGHQ RI SURRI

DV WKHUH LV ³D SUHVXPSWLRQ RI YDOLGLW\ ZLWK UHVSHFW WR WKH DIILGDYLW VXSSRUWLQJ WKH VHDUFK ZDUUDQW´

,G DW 

        'HIHQGDQWV¶ VKRZLQJ ³PXVW EH PRUH WKDQ FRQFOXVRU\    WKHUH PXVW EH DOOHJDWLRQV RI

GHOLEHUDWH IDOVHKRRG RU RI UHFNOHVV GLVUHJDUG IRU WKH WUXWK DQG WKRVH DOOHJDWLRQV PXVW EH VXSSRUWHG

E\ DQ RIIHU RI SURRI´ ,G DW  ³$OOHJDWLRQV RI QHJOLJHQFH RU LQQRFHQW PLVWDNH DUH LQVXIILFLHQW

7KH EXUGHQ RI PDNLQJ WKH QHFHVVDU\ VKRZLQJ LV WKXV D KHDY\ RQH WR EHDU´ 8QLWHG 6WDWHV Y 7DWH

 )G   WK &LU  

        0RUHRYHU ³>Z@KHQ UHO\LQJ RQ DQ RPLVVLRQ UDWKHU WKDQ RQ D IDOVH DIILUPDWLYH VWDWHPHQW

>GHIHQGDQW¶V@ EXUGHQ LQFUHDVHV \HW PRUH´ EHFDXVH D VHDUFK ZDUUDQW DIILGDYLW ³FDQQRW EH H[SHFWHG

WR LQFOXGH HYHU\ SLHFH RI LQIRUPDWLRQ JDWKHUHG LQ WKH FRXUVH RI DQ LQYHVWLJDWLRQ´ ,G DW 

,QGHHG ³WKH YHU\ SURFHVV RI VHOHFWLQJ IDFWV IRU GHPRQVWUDWLRQ RI SUREDEOH FDXVH PXVW DOVR EH D

GHOLEHUDWH SURFHVV RI RPLWWLQJ SLHFHV RI LQIRUPDWLRQ´        ,G DW    $V VXFK ³LQWHQWLRQDO

RPLVVLRQV GR QRW VDWLVI\ WKH UHTXLUHPHQW RI )UDQNV´ ,G

        5DWKHU ³WR REWDLQ D )UDQNV KHDULQJ WKH GHIHQGDQW PXVW VKRZ WKDW WKH RPLVVLRQV ZHUH

GHVLJQHG WR PLVOHDG RU PDGH LQ UHFNOHVV GLVUHJDUG RI ZKHWKHU WKH\ ZRXOG PLVOHDG´ 8QLWHG 6WDWHV

Y &OHQQH\  )G   WK &LU           LQWHUQDO TXRWDWLRQV RPLWWHG  $GGLWLRQDOO\

³GHIHQGDQWV PXVW VKRZ WKH RPLVVLRQV ZHUH PDWHULDO PHDQLQJ WKDW WKHLU LQFOXVLRQ LQ WKH DIILGDYLW

ZRXOG GHIHDW SUREDEOH FDXVH´ ,G     LQWHUQDO TXRWDWLRQV RPLWWHG 

        +HUH GHIHQGDQW DUJXHV KH LV HQWLWOHG WR D )UDQNV KHDULQJ EHFDXVH  9RQ +DFNQH\¶V

DIILGDYLW RPLWWHG LQIRUPDWLRQ IURP KLV LQWHUYLHZ ZLWK 5RQDOG LQ 2FWREHU  DQG  )OR\G

DOOHJHGO\ VDZ GHIHQGDQW ZLWK D ILUHDUP RQ 0D\   LQ 1RUWK &DUROLQD EXW GHIHQGDQW FODLPV

                                                 
WR KDYH EHHQ LQ 1HZ <RUN RQ WKDW GDWH

               2PLVVLRQV LQ 9RQ +DFNQH\¶V $IILGDYLW

        'HIHQGDQW DOOHJHV 9RQ +DFNQH\ RPLWWHG WKH IROORZLQJ LQIRUPDWLRQ SHUWDLQLQJ WR KLV

2FWREHU  LQWHUYLHZ ZLWK 5RQDOG  5RQDOG FRQIXVHG GHIHQGDQW¶V QDPH ZLWK GHIHQGDQW¶V

EURWKHU¶V QDPH PXOWLSOH WLPHV LQ WKH LQWHUYLHZ  5RQDOG VWDWHG WKDW KH GLG QRW VHH GHIHQGDQW VKRRW

D ILUHDUP  D WKLUG SDUW\ DGPLWWHG WR GHFDSLWDWLQJ 5RQDOG¶V EXIIDOR DQG  5RQDOG ZDV FKDUJHG

ZLWK FRPPXQLFDWLQJ WKUHDWV DQG SRLQWLQJ D JXQ DW GHIHQGDQW                '(  DW  

        'HIHQGDQW DOOHJHV 9RQ +DFNQH\ ³FKRVH WR NHHS >WKLV LQIRUPDWLRQ@ IURP WKH LVVXLQJ MXGJH

HLWKHU LQWHQWLRQDOO\ RU UHFNOHVVO\ NQRZLQJ WKDW LW ZRXOG KDYH JLYHQ WKH MXGJH SDXVH DQG QXOOLILHG

WKH SUREDEOH FDXVH VRXJKW´ ,G DW  +RZHYHU GHIHQGDQW IDLOV WR VXSSRUW KLV FRQFOXVRU\

DOOHJDWLRQ ZLWK WKH UHTXLVLWH RIIHU RI SURRI $W PRVW GHIHQGDQW KDV VKRZQ 9RQ +DFNQH\ ³FKRVH´

WR RPLW LQIRUPDWLRQ IURP WKH VHDUFK ZDUUDQW DIILGDYLW EXW DV WKH )RXUWK &LUFXLW H[SODLQHG LQ 7DWH

³WKH YHU\ SURFHVV RI VHOHFWLQJ IDFWV IRU GHPRQVWUDWLRQ RI SUREDEOH FDXVH PXVW DOVR EH D GHOLEHUDWH

SURFHVV RI RPLWWLQJ SLHFHV RI LQIRUPDWLRQ´  )G DW  $EVHQW HYLGHQFH WKDW 9RQ +DFNQH\

LQWHQGHG WR PLVOHDG GHIHQGDQW IDLOV WR FDUU\ WKH KHDY\ EXUGHQ QHHGHG WR REWDLQ D )UDQNV KHDULQJ

               )OR\G¶V $OOHJHG 6LJKWLQJ RQ 0D\  

        $GGLWLRQDOO\ GHIHQGDQW DOOHJHV )OR\G¶V VWDWHPHQW WKDW VKH VDZ GHIHQGDQW ZLWK D ILUHDUP LQ

1RUWK &DUROLQD RQ RU DERXW 0D\   LV IDOVH EHFDXVH KH ZDV LQ 1HZ <RUN DW WKDW WLPH '(

 DW   ,Q VXSSRUW GHIHQGDQW SURIIHUV WKUHH DIILGDYLWV 7KH ILUVW DIILDQW )UHHPDQ DWWHVWV WKDW

GHIHQGDQW WRRN D MRE LQ 1HZ <RUN LQ 0D\  DQG UHWXUQHG WR 1RUWK &DUROLQD DW WKH HQG RI 0D\

 '(  DW   7KH VHFRQG DIILDQW /RFNOHDU VWDWHV WKDW KH ZRUNHG ZLWK GHIHQGDQW LQ 1HZ




        'HIHQGDQW FODLPV WKLV RPLVVLRQ LV VLJQLILFDQW EHFDXVH WKH DIILGDYLW LQFOXGHV 5RQDOG¶V VWDWHPHQW WKDW KH VDZ
GHIHQGDQW VKRRW D SLVWRO LQ 6HSWHPEHU 
                                                         
<RUN LQ 0D\  DQG WKH\ GLG QRW UHWXUQ WR 1RUWK &DUROLQD XQWLO 0D\         '(  DW  

/DVWO\ LQ WKH WKLUG DIILGDYLW 7KRPDV 'DLO DWWHVWV WKDW KH DOVR ZRUNHG ZLWK GHIHQGDQW LQ 1HZ <RUN

LQ 0D\  DQG KH UHWXUQHG ZLWK GHIHQGDQW WR 1RUWK &DUROLQD RQ 0D\   '(  DW



       $VVXPLQJ ZLWKRXW GHFLGLQJ WKDW GHIHQGDQW ZDV LQ 1HZ <RUN RQ 0D\   DQG )OR\G

UHSRUWHG WKH LQFRUUHFW GDWH GHIHQGDQW IDLOV WR VKRZ )OR\G¶V HUURU ZDV LQWHQWLRQDO RU PDGH ZLWK D

UHFNOHVV GLVUHJDUG IRU WKH WUXWK 6LQFH DOOHJDWLRQV RI QHJOLJHQW PLVWDNHV DUH LQVXIILFLHQW WR ZDUUDQW

D )UDQNV KHDULQJ GHIHQGDQW KDV QRW FDUULHG KLV KHDY\ EXUGHQ RQ WKLV LVVXH

       ,Q VXP GHIHQGDQW KDV QRW PDGH WKH UHTXLVLWH VKRZLQJ WKDW WKH DOOHJHG PLVUHSUHVHQWDWLRQV

DQG RPLVVLRQV LQ WKH VHDUFK ZDUUDQW DIILGDYLW ZHUH LQWHQWLRQDO RU PDGH ZLWK D UHFNOHVV GLVUHJDUG

IRU WKH WUXWK 7KHUHIRUH WKH PDJLVWUDWH MXGJH FRUUHFWO\ GHWHUPLQHG WKDW GHIHQGDQW¶V UHTXHVW IRU D

)UDQNV KHDULQJ PXVW EH GHQLHG

                                         &21&/86,21

       %DVHG XSRQ WKH IRUHJRLQJ XSRQ GH QRYR UHYLHZ RI WKH 0 5 DQG XSRQ FRQVLGHUHG UHYLHZ

RI WKH UHFRUG DQG GHIHQGDQW¶V REMHFWLRQV WKH FRXUW RYHUUXOHV GHIHQGDQW¶V REMHFWLRQV DQG $'2376

WKH 0 5 '(   $FFRUGLQJO\ GHIHQGDQW¶V PRWLRQ WR VXSSUHVV DQG GHIHQGDQW¶V PRWLRQ IRU

)UDQNV KHDULQJ '(  DUH '(1,('

       62 25'(5(' WKLV WKH WK GD\ RI 2FWREHU 



                                                  __________________________________
                                                  LOUISE W. FLANAGAN
                                                  United States District Judge




                                                 
